UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam VT Diversified Income Fund The fund's portfolio 9/30/13 (Unaudited) MORTGAGE-BACKED SECURITIES (48.4%) (a) Principal amount Value Agency collateralized mortgage obligations (20.6%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.871s, 2032 $176,832 $273,534 IFB Ser. 3408, Class EK, 25.06s, 2037 80,703 115,924 IFB Ser. 2979, Class AS, 23.605s, 2034 31,689 41,346 IFB Ser. 3072, Class SM, 23.128s, 2035 203,333 290,570 IFB Ser. 3072, Class SB, 22.982s, 2035 208,408 296,571 IFB Ser. 3249, Class PS, 21.673s, 2036 173,781 239,310 IFB Ser. 3065, Class DC, 19.313s, 2035 358,595 529,004 IFB Ser. 3998, Class KS, IO, 6.518s, 2027 2,631,418 423,494 IFB Ser. 4048, Class GS, IO, 6.468s, 2040 2,107,147 397,851 IFB Ser. 4032, Class SA, IO, 6.318s, 2042 2,212,466 375,430 IFB Ser. 4125, Class SH, IO, 5.968s, 2042 2,254,694 389,679 IFB Ser. 4105, Class LS, IO, 5.968s, 2041 2,992,556 580,616 IFB Ser. 4240, Class SA, IO, 5.818s, 2043 8,489,136 1,834,757 IFB Ser. 4245, Class AS, IO, 5.818s, 2043 5,626,397 1,251,097 IFB Ser. 311, Class S1, IO, 5.768s, 2043 12,113,215 2,664,871 IFB Ser. 308, Class S1, IO, 5.768s, 2043 2,807,320 640,322 IFB Ser. 310, Class S4, IO, 5.751s, 2043 3,705,000 910,911 IFB Ser. 314, Class AS, IO, 5.698s, 2043 2,949,000 619,321 Ser. 3632, Class CI, IO, 5s, 2038 689,866 57,404 Ser. 3626, Class DI, IO, 5s, 2037 251,436 6,736 Ser. 4122, Class TI, IO, 4 1/2s, 2042 3,585,869 647,966 Ser. 4000, Class PI, IO, 4 1/2s, 2042 1,805,421 312,518 Ser. 4019, Class GI, IO, 4 1/2s, 2041 8,000,742 1,263,317 Ser. 4024, Class PI, IO, 4 1/2s, 2041 5,042,897 939,250 Ser. 3747, Class HI, IO, 4 1/2s, 2037 640,694 68,582 Ser. 4220, Class IE, IO, 4s, 2028 2,808,911 349,007 Ser. 4105, Class HI, IO, 3 1/2s, 2041 2,158,733 344,447 Ser. 304, IO, 3 1/2s, 2027 4,664,860 572,705 Ser. 304, Class C37, IO, 3 1/2s, 2027 3,449,718 430,594 Ser. 4210, Class PI, IO, 3s, 2041 3,346,830 371,289 Ser. T-57, Class 1AX, IO, 0.004s, 2043 1,779,469 20,652 Ser. 3300, PO, zero %, 2037 75,665 70,764 FRB Ser. 3326, Class WF, zero %, 2035 1,655 1,490 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.827s, 2036 126,951 249,173 IFB Ser. 06-8, Class HP, 23.911s, 2036 309,217 498,198 IFB Ser. 07-53, Class SP, 23.544s, 2037 205,047 297,638 IFB Ser. 08-24, Class SP, 22.628s, 2038 245,046 367,564 IFB Ser. 05-122, Class SE, 22.474s, 2035 327,337 467,181 IFB Ser. 05-83, Class QP, 16.929s, 2034 238,414 311,889 IFB Ser. 10-99, Class NS, IO, 6.421s, 2039 2,485,496 325,302 IFB Ser. 404, Class S13, IO, 6.221s, 2040 4,671,686 814,401 IFB Ser. 10-35, Class SG, IO, 6.221s, 2040 3,427,171 630,976 IFB Ser. 12-132, Class SB, IO, 6.021s, 2042 7,411,646 1,143,246 IFB Ser. 12-105, Class S, IO, 5.871s, 2042 1,735,009 325,856 IFB Ser. 13-103, Class SK, IO, 5.735s, 2043 1,839,000 411,886 IFB Ser. 13-101, Class CS, IO, 5.708s, 2043 2,184,000 494,567 IFB Ser. 10-46, Class WS, IO, 5.571s, 2040 2,108,302 266,342 Ser. 374, Class 6, IO, 5 1/2s, 2036 528,022 82,039 Ser. 12-132, Class PI, IO, 5s, 2042 8,987,998 1,589,797 Ser. 398, Class C5, IO, 5s, 2039 333,824 43,664 Ser. 10-13, Class EI, IO, 5s, 2038 176,040 6,542 Ser. 378, Class 19, IO, 5s, 2035 1,422,114 232,874 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 6,986,202 1,183,113 Ser. 409, Class 81, IO, 4 1/2s, 2040 5,290,964 1,022,820 Ser. 409, Class 82, IO, 4 1/2s, 2040 3,386,584 637,875 Ser. 366, Class 22, IO, 4 1/2s, 2035 639,347 51,781 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 2,733,116 347,598 Ser. 13-44, Class PI, IO, 4s, 2043 2,843,846 465,680 Ser. 12-96, Class PI, IO, 4s, 2041 1,352,718 216,002 Ser. 406, Class 2, IO, 4s, 2041 3,239,064 603,114 Ser. 406, Class 1, IO, 4s, 2041 2,219,686 427,733 Ser. 409, Class C16, IO, 4s, 2040 3,750,896 688,627 Ser. 13-35, Class IP, IO, 3s, 2042 3,566,850 433,735 Ser. 13-53, Class JI, IO, 3s, 2041 3,683,294 531,776 Ser. 13-23, Class PI, IO, 3s, 2041 4,306,408 481,844 Ser. 03-W10, Class 1, IO, 1.156s, 2043 596,734 19,627 Ser. 00-T6, IO, 3/4s, 2030 1,660,334 35,282 Ser. 99-51, Class N, PO, zero %, 2029 19,749 18,895 Government National Mortgage Association IFB Ser. 10-151, Class SL, IO, 6.52s, 2039 1,413,051 249,262 IFB Ser. 10-163, Class SI, IO, 6.447s, 2037 4,563,472 724,456 IFB Ser. 11-41, Class SM, IO, 6.42s, 2041 1,258,656 256,844 IFB Ser. 10-55, Class SG, IO, 6.32s, 2040 1,376,513 248,984 IFB Ser. 10-35, Class CS, IO, 6.29s, 2040 3,939,142 758,293 IFB Ser. 11-56, Class MI, IO, 6.27s, 2041 2,825,916 635,548 IFB Ser. 10-67, Class SE, IO, 6.27s, 2040 1,333,029 250,436 IFB Ser. 13-91, Class SP, IO, 6.12s, 2042 4,152,205 804,490 IFB Ser. 10-26, Class QS, IO, 6.07s, 2040 2,232,654 424,204 IFB Ser. 13-37, Class S, IO, 6.05s, 2043 1,176,742 205,577 IFB Ser. 13-113, Class SL, IO, 6.05s, 2042 2,074,645 376,029 IFB Ser. 13-87, Class SA, IO, 6.02s, 2043 2,474,071 398,398 IFB Ser. 10-120, Class SB, IO, 6.02s, 2035 654,560 63,021 IFB Ser. 13-99, Class SL, IO, 5.97s, 2043 3,468,227 642,975 IFB Ser. 10-20, Class SC, IO, 5.97s, 2040 3,430,720 608,678 IFB Ser. 13-129, Class SN, IO, 5.968s, 2043 2,877,000 463,744 IFB Ser. 12-77, Class MS, IO, 5.92s, 2042 2,214,183 516,392 IFB Ser. 13-99, Class VS, IO, 5.918s, 2043 1,472,679 263,742 IFB Ser. 10-158, Class SA, IO, 5.87s, 2040 1,247,170 223,431 IFB Ser. 10-151, Class SA, IO, 5.87s, 2040 1,238,676 222,057 IFB Ser. 11-128, Class TS, IO, 5.868s, 2041 2,076,918 442,176 IFB Ser. 10-89, Class SD, IO, 5 3/4s, 2040 1,805,168 309,139 IFB Ser. 11-70, Class SM, IO, 5.708s, 2041 3,437,000 849,592 IFB Ser. 11-70, Class SH, IO, 5.708s, 2041 3,530,000 872,757 IFB Ser. 10-43, Class KS, IO, 5.57s, 2040 2,796,502 435,136 IFB Ser. 10-31, Class SA, IO, 5.57s, 2040 4,151,142 679,750 IFB Ser. 10-37, Class SG, IO, 5.52s, 2040 3,171,226 514,119 IFB Ser. 10-115, Class BS, IO, 5.22s, 2040 3,958,625 607,491 Ser. 13-22, Class OI, IO, 5s, 2043 3,383,261 690,303 Ser. 13-3, Class IT, IO, 5s, 2043 3,019,050 615,992 Ser. 13-6, Class IC, IO, 5s, 2043 2,079,720 418,565 Ser. 12-146, Class IO, IO, 5s, 2042 4,798,350 957,943 Ser. 13-130, Class IB, IO, 5s, 2040 2,631,000 354,962 Ser. 13-16, Class IB, IO, 5s, 2040 4,202,863 450,367 Ser. 11-41, Class BI, IO, 5s, 2040 3,065,487 356,825 Ser. 10-35, Class UI, IO, 5s, 2040 2,756,277 561,464 Ser. 10-20, Class UI, IO, 5s, 2040 2,361,476 526,904 Ser. 10-9, Class UI, IO, 5s, 2040 15,769,087 3,369,997 Ser. 09-121, Class UI, IO, 5s, 2039 5,072,929 1,115,334 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 6,781,005 1,381,609 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,369,102 279,297 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 3,994,425 812,306 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 474,095 88,087 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 11,957,729 2,461,992 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 8,319,608 1,809,515 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 1,175,525 205,541 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 5,595,185 908,658 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 1,636,520 182,063 Ser. 13-149, Class IL, IO, 4s, 2043 (FWC) 2,171,000 389,762 Ser. 13-149, Class LS, IO, 4s, 2043 (FWC) 2,352,000 434,386 Ser. 12-47, Class CI, IO, 4s, 2042 4,465,796 899,685 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 3,143,955 459,810 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 8,449,831 1,429,542 Ser. 13-28, Class IO, IO, 3 1/2s, 2043 3,055,126 473,545 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 3,566,999 586,022 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 5,606,798 899,386 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 3,866,676 636,764 Ser. 11-70, PO, zero %, 2041 5,452,746 4,140,870 Ser. 06-36, Class OD, PO, zero %, 2036 5,220 4,795 Structured Agency Credit Risk Debt Notes FRB Ser. 13-DN1, Class M2, 7.329s, 2023 261,000 273,561 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 5.995s, 2045 3,901,949 682,841 Commercial mortgage-backed securities (16.2%) Banc of America Commercial Mortgage Trust FRB Ser. 05-6, Class G, 5.358s, 2047 829,000 681,853 Ser. 05-4, Class C, 5.147s, 2045 927,000 834,300 Banc of America Commercial Mortgage Trust 144A Ser. 01-1, Class K, 6 1/8s, 2036 248,852 126,478 Ser. 07-5, Class XW, IO, 0.532s, 2051 37,610,744 377,123 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW17, Class AJ, 6.082s, 2050 490,000 473,591 FRB Ser. 06-PW12, Class AJ, 5.895s, 2038 730,000 759,238 FRB Ser. 06-PW11, Class AJ, 5.61s, 2039 155,000 160,038 Ser. 05-PWR7, Class B, 5.214s, 2041 923,000 940,872 Ser. 05-PWR9, Class C, 5.055s, 2042 499,000 463,272 Ser. 05-PWR9, Class AJ, 4.985s, 2042 229,000 233,603 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 779,000 748,272 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 5.041s, 2045 501,000 437,473 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.323s, 2044 578,000 552,713 Ser. 07-CD5, Class XS, IO, 0.064s, 2044 24,801,112 107,367 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 460,000 474,950 Pass-Through Cerficiates, FRB Ser. 04-LB3A, Class E, 5.519s, 2037 852,000 860,946 Commercial Mortgage Trust 144A FRB Ser. 13-LC6, Class D, 4.434s, 2046 1,613,000 1,320,840 FRB Ser. 13-CR6, Class D, 4.316s, 2046 741,000 597,259 FRB Ser. 13-CR8, Class D, 4.104s, 2046 902,000 708,004 FRB Ser. 07-C9, Class AJFL, 0.872s, 2049 1,354,000 1,204,654 Cornerstone Titan PLC 144A FRB Ser. 05-CT2A, Class E, 1.567s, 2014 (Ireland) GBP 99,104 142,792 FRB Ser. 05-CT1A, Class D, 1.559s, 2014 (Ireland) GBP 328,253 446,383 Credit Suisse First Boston Commercial Mortgage Trust Ser. 05-C5, Class C, 5.1s, 2038 $478,000 489,308 Credit Suisse Mortgage Capital Certificates Ser. 06-C5, Class AX, IO, 0.271s, 2039 27,632,462 494,621 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 457,835 18,771 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class G, 5.881s, 2035 2,558,000 2,552,582 Ser. 02-CP5, Class M, 5 1/4s, 2035 130,652 7,812 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.577s, 2044 840,000 811,023 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.626s, 2044 1,053,000 1,022,137 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 13,083 13,084 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.049s, 2020 2,071,881 38,641 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 351,000 216,767 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.489s, 2045 385,000 361,900 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class B, 4.965s, 2041 561,000 487,537 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 1,053,000 1,047,775 GS Mortgage Securities Trust Ser. 05-GG4, Class AJ, 4.782s, 2039 2,872,000 2,876,123 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.826s, 2045 865,000 810,419 FRB Ser. 11-GC3, Class D, 5.728s, 2044 431,000 423,754 FRB Ser. GC10, Class D, 4.562s, 2046 (F) 498,000 410,147 Ser. 05-GG4, Class XC, IO, 0.922s, 2039 79,503,522 755,283 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.179s, 2030 (Cayman Islands) 297,221 192,450 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 634,500 644,398 FRB Ser. 06-LDP7, Class AJ, 6.056s, 2045 466,000 465,530 Ser. 06-LDP6, Class AJ, 5.565s, 2043 1,508,000 1,527,152 FRB Ser. 05-LDP3, Class D, 5.366s, 2042 974,000 893,353 FRB Ser. 04-CBX, Class B, 5.021s, 2037 316,000 313,397 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 807,000 733,757 FRB Ser. 13-C10, Class D, 4.3s, 2047 825,000 678,699 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class B, 6 3/8s, 2051 704,000 687,725 FRB Ser. 07-CB20, Class C, 6 3/8s, 2051 1,004,000 933,359 FRB Ser. 11-C3, Class E, 5.725s, 2046 547,000 550,720 FRB Ser. 12-LC9, Class E, 4.575s, 2047 754,000 638,604 Ser. 07-CB20, Class X1, IO, 0.191s, 2051 48,625,078 435,875 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 1,062,915 1,108,053 Ser. 98-C4, Class J, 5.6s, 2035 379,000 410,154 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 600,000 593,460 Ser. 06-C6, Class E, 5.541s, 2039 900,000 817,830 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 03-C7, Class K, 5.784s, 2037 (F) 1,040,000 990,601 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.38s, 2028 59,383 6 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.452s, 2051 575,000 587,420 FRB Ser. 07-C1, Class A3, 6.045s, 2050 51,000 52,251 Ser. 05-MCP1, Class D, 5.023s, 2043 454,000 433,388 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 954,000 906,300 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 5.897s, 2049 1,311,555 106,892 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 1,320,000 1,342,804 FRB Ser. 06-HQ8, Class B, 5.677s, 2044 2,160,000 2,067,120 FRB Ser. 06-HQ8, Class D, 5.677s, 2044 513,000 472,730 Ser. 07-HQ11, Class C, 5.558s, 2044 588,000 503,152 Ser. 04-IQ8, Class C, 5.3s, 2040 1,680,000 1,721,664 Morgan Stanley Capital I Trust 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,081,389 1,016,506 FRB Ser. 04-HQ3, Class K , 5.934s, 2041 533,000 540,995 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.249s, 2043 1,179,256 1,202,404 Morgan Stanley/Bank of America/Merrill Lynch Trust 144A Ser. 13-C10, Class D, 4.219s, 2046 536,000 427,680 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 158,000 118,500 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 448,966 112,241 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 5.123s, 2049 481,000 433,979 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.2s, 2045 3,205,000 3,136,413 FRB Ser. 07-C34, Class AJ, 6.166s, 2046 409,000 396,239 FRB Ser. 06-C25, Class AJ, 5.915s, 2043 735,000 759,329 FRB Ser. 05-C20, Class B, 5.413s, 2042 1,922,000 1,981,485 Ser. 07-C34, IO, 0.498s, 2046 13,191,794 159,621 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class H, 5.471s, 2035 1,526,000 1,451,379 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.748s, 2045 688,000 650,160 Residential mortgage-backed securities (non-agency) (11.6%) Banc of America Funding Corp. Ser. 06-2, Class 2A2, 6 1/4s, 2036 520,000 516,100 Ser. 06-2, Class 2A13, 6s, 2036 955,144 946,834 FRB Ser. 06-G, Class 2A5, 0.46s, 2036 585,335 507,778 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 185,726 97,159 Ser. 13-RR1, Class 3A3, 13.676s, 2037 454,549 373,412 Ser. 13-RR1, Class 9A4, 10.266s, 2036 310,000 310,775 Ser. 13-RR1, Class 2A4, 10.11s, 2036 640,000 627,360 Ser. 13-RR1, Class 3A2, 4s, 2037 425,591 421,335 Ser. 13-RR1, Class 4A2, 4s, 2037 473,370 466,388 Ser. 12-RR10, Class 8A2, 4s, 2036 384,884 379,207 FRB Ser. 12-RR10, Class 9A2, 2.674s, 2035 1,270,000 1,043,305 Barclays Capital, LLC Trust 144A Ser. 12-RR11, Class 3A3, 14.331s, 2036 605,915 412,022 FRB Ser. 12-RR12, Class 2A3, 13.426s, 2035 399,160 363,435 FRB Ser. 12-RR11, Class 5A3, 11.734s, 2037 240,302 138,926 FRB Ser. 13-RR2, Class 3A2, 8.325s, 2036 440,000 402,820 FRB Ser. 10-RR12, Class 6A1, 5.992s, 2037 1,415,324 1,443,631 Ser. 12-RR12, Class 2A2, 4s, 2035 330,342 325,469 FRB Ser. 09-RR11, Class 2A2, 2.673s, 2035 1,060,000 832,100 Ser. 09-RR7, Class 1A7, IO, 1.717s, 2046 34,747,104 1,161,856 Ser. 09-RR7, Class 2A7, IO, 1.561s, 2047 39,514,368 1,236,800 FRB Ser. 12-RR1, Class 6A5, 0.378s, 2046 500,000 437,500 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.054s, 2034 34,783 2,436 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR4, Class 1A1A, 5.591s, 2037 982,837 889,772 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 11-2, Class 3A2, 8.814s, 2037 500,000 481,535 FRB Ser. 11-12, Class 2A2, 0.549s, 2035 1,160,000 928,278 Countrywide Alternative Loan Trust Ser. 06-19CB, Class A14, 6s, 2036 531,269 437,766 Ser. 05-J11, Class 1A11, 5s, 2035 811,431 667,402 FRB Ser. 05-51, Class 4A1, 1/2s, 2035 602,483 445,837 FRB Ser. 06-OA16, Class A1C, 0.369s, 2046 1,010,871 919,893 FRB Ser. 06-HY11, Class A1, 0.299s, 2036 581,290 418,528 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-4R, Class 3A4, 2.709s, 2038 800,000 640,000 DSLA Mortgage Loan Trust Ser. 04-AR2, Class X2, IO, zero %, 2044 6,028,199 301,410 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.06s, 2043 (United Kingdom) GBP 328,968 524,311 FRB Ser. 03-2, Class 2C1, 2.774s, 2043 (United Kingdom) EUR 880,000 1,172,056 Green Tree Financial Corp. Ser. 95-F, Class B2, 7.1s, 2021 $3,490 3,480 GSR Mortgage Loan Trust FRB Ser. 05-AR4, Class 3A5, 3.372s, 2035 500,000 454,105 JPMorgan Mortgage Trust FRB Ser. 07-A1, Class 3A4, 2.812s, 2035 567,890 482,707 Lavender Trust 144A Ser. 10-RR2A, Class A3, 6 1/4s, 2036 430,000 433,225 MLCC Mortgage Investors, Inc. Ser. 04-A, Class XA2, IO, 1.169s, 2029 8,075,441 343,206 Mortgage IT Trust FRB Ser. 05-3, Class A2, 0.529s, 2035 610,813 506,974 Residential Accredit Loans, Inc. Ser. 05-QR1, Class A, 6s, 2034 1,930,696 1,959,657 WAMU Mortgage Pass-Through Certificates Ser. 05-AR17, Class X, IO, 1.621s, 2045 8,517,993 441,871 Ser. 04-AR10, Class X, IO, 1.608s, 2044 2,761,343 124,260 Ser. 05-AR11, Class X, IO, 1.505s, 2045 15,117,239 681,787 Ser. 05-AR19, Class X, IO, 1.471s, 2045 14,650,902 687,127 FRB Ser. 06-AR1, Class 2A1B, 1.223s, 2046 2,141,482 1,775,331 FRB Ser. 06-AR1, Class 2A1C, 1.223s, 2046 2,229,172 1,248,336 FRB Ser. 06-AR3, Class A1B, 1.153s, 2046 1,226,613 934,066 Ser. 06-AR11, Class 2XPP, IO, 0.889s, 2046 5,927,424 129,662 FRB Ser. 05-AR19, Class A1C3, 0.679s, 2045 2,473,939 1,954,412 FRB Ser. 05-AR17, Class A1C3, 0.659s, 2045 (F) 1,883,043 1,007,428 FRB Ser. 05-AR8, Class 2AC2, 0.639s, 2045 1,518,855 1,262,928 FRB Ser. 05-AR11, Class A1B2, 0.629s, 2045 903,540 754,456 FRB Ser. 05-AR13, Class A1B2, 0.609s, 2045 1,135,240 981,983 FRB Ser. 05-AR17, Class A1B2, 0.589s, 2045 947,748 786,631 FRB Ser. 05-AR19, Class A1C4, 0.579s, 2045 836,225 634,226 FRB Ser. 05-AR11, Class A1B3, 0.579s, 2045 1,730,150 1,461,976 FRB Ser. 05-AR8, Class 2AC3, 0.569s, 2045 541,518 450,272 FRB Ser. 05-AR19, Class A1B3, 0.529s, 2045 496,264 429,268 FRB Ser. 05-AR6, Class 2AB3, 0.449s, 2045 507,879 436,776 FRB Ser. 12-RR2, Class 1A2, 0.352s, 2047 700,000 409,066 Wells Fargo Mortgage Backed Securities Trust Ser. 07-12, Class A7, 5 1/2s, 2037 388,636 392,522 Ser. 05-11, Class 1A1, 5 1/2s, 2035 798,842 791,852 Total mortgage-backed securities (cost $169,690,497) CORPORATE BONDS AND NOTES (32.7%) (a) Principal amount Value Basic materials (2.2%) ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) $75,000 $92,597 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 85,275 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 395,000 370,806 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 277,000 299,160 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 145,000 150,075 Boise Cascade Co. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 41,000 42,333 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 135,000 129,600 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 250,000 261,250 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 205,000 201,925 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 368,000 386,400 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 115,000 123,913 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 119,000 122,868 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 207,000 217,350 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 200,000 194,000 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 406,000 484,155 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 190,000 196,888 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 270,000 270,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 273,000 282,555 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 387,000 429,570 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 225,000 213,188 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 81,000 70,673 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 70,000 75,250 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 330,000 376,200 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 256,000 277,440 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 26,000 27,138 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 100,000 104,750 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 110,000 106,777 NOVA Chemicals Corp. 144A sr. notes 5 1/4s, 2023 (Canada) 70,000 70,851 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 155,000 170,113 Nufarm Australia, Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 74,000 74,740 Orion Engineered Carbons Bondco GmbH 144A company guaranty sr. notes 9 5/8s, 2018 (Germany) 21,000 23,205 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 215,000 223,063 Pinnacle Operating Corp. 144A company guaranty sr. notes 9s, 2020 30,000 30,713 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 30,000 28,350 PQ Corp. 144A sr. notes 8 3/4s, 2018 170,000 181,475 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 170,000 189,550 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 177,000 183,195 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 145,000 137,025 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 40,000 41,400 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 55,000 57,338 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 25,000 23,625 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 230,000 259,900 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 180,000 184,050 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 273,000 270,270 USG Corp. sr. unsec. notes 9 3/4s, 2018 178,000 206,035 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 70,000 67,200 Capital goods (2.2%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 330,000 348,150 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 508,000 562,610 ARD Finance SA sr. notes Ser. REGS, 11 1/8s, 2018 (Luxembourg) (PIK) EUR 117,631 169,082 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) (PIK) EUR 124,648 179,168 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 190,000 274,119 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $251,000 273,590 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 116,000 125,570 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 33,000 38,115 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 135,000 140,400 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 125,000 125,000 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 382,000 413,515 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 36,000 38,520 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 180,000 164,250 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 60,000 86,398 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 $185,000 191,706 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 73,000 52,925 Gardner Denver, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 35,000 34,563 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 242,000 244,420 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 240,000 261,000 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 469,000 588,188 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 248,000 241,180 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 150,000 141,000 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 27,000 29,700 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 402,000 413,055 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 155,000 164,300 Reynolds Group Issuer, Inc. Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 200,000 219,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 90,000 90,338 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 200,000 216,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 110,000 115,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 265,000 266,988 Schaeffler Holding Finance BV 144A sr. unsec. notes 6 7/8s, 2018 (Netherlands) (PIK) EUR 110,000 156,254 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 $200,000 215,000 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 195,000 211,575 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 55,000 57,750 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 270,000 273,038 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 280,000 301,700 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 291,000 309,915 TransDigm, Inc. 144A sr. unsec. sub. notes 7 1/2s, 2021 50,000 53,750 Triumph Group, Inc. unsec. sub. FRN notes 4 7/8s, 2021 190,000 182,875 Communication services (4.1%) Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 282,000 323,595 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 66,000 73,590 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 13,000 14,560 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 162,000 165,240 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 125,000 115,313 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 85,000 78,413 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 100,000 105,500 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 50,000 48,813 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 71,000 75,083 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 100,000 104,200 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 233,000 243,776 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 90,000 96,525 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 120,000 110,400 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 200,000 214,000 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 55,000 54,588 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 343,000 355,434 DISH DBS Corp. company guaranty notes 7 1/8s, 2016 171,000 187,886 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 155,000 162,944 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 330,000 330,413 Equinix, Inc. sr. unsec. notes 7s, 2021 175,000 186,813 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 80,000 91,600 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 169,000 186,745 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 60,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 277,000 292,928 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 337,000 363,118 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 189,000 204,120 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 105,000 104,213 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 224,000 236,320 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 509,000 526,815 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 320,000 332,000 Kabel Deutschland GmbH 144A sr. bonds 6 1/2s, 2018 (Germany) EUR 140,000 201,943 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $169,000 186,323 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 184,000 201,020 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 50,000 53,500 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 26,000 26,260 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 71,000 77,568 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 297,000 297,743 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 258,000 259,290 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) 64,000 45,440 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 70,000 72,450 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 125,000 113,438 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 240,000 414,762 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $221,000 208,293 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 55,000 58,277 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 148,000 165,532 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 78,000 84,240 SBA Telecommunications, Inc. notes 5 3/4s, 2020 70,000 69,475 Sprint Capital Corp. company guaranty 6 7/8s, 2028 182,000 162,435 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 245,000 249,900 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 175,000 176,750 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 670,000 757,100 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 134,000 136,010 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 531,000 622,598 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s, 2018 85,000 86,488 Telenet Finance V Luxembourg SCA 144A bonds 6 3/4s, 2024 (Luxembourg) EUR 365,000 505,360 Telenet Finance V Luxembourg SCA 144A bonds 6 1/4s, 2022 (Luxembourg) EUR 110,000 152,448 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 400,000 599,378 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH sr. notes 7 1/2s, 2019 (Germany) EUR 175,000 255,843 UPC Holdings BV bonds 8 3/8s, 2020 (Netherlands) EUR 421,000 620,029 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $201,000 190,950 Virgin Media Secured Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 50,000 87,762 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 290,000 473,002 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 $406,000 440,510 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Luxembourg) EUR 445,000 628,188 Windstream Holdings, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 $110,000 100,650 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 363,000 404,745 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 149,000 153,843 Consumer cyclicals (4.7%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 39,113 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 212,000 241,680 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 360,000 407,250 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 72,888 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 75,000 82,125 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 264,000 253,440 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 131,000 131,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 87,000 81,345 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 225,000 226,125 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 100,000 98,090 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 140,000 151,200 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 150,000 161,250 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 185,000 205,813 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 (PIK) 80,000 82,200 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 299,000 281,434 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 20,000 21,925 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 125,000 119,375 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 210,000 235,200 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 30,000 27,600 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 60,000 64,800 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 (PIK) 434,410 465,905 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 180,000 174,150 Clear Channel Communications, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 318,000 311,640 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 252,000 259,560 Clear Channel Worldwide Holdings, Inc. sr. unsec. notes 6 1/2s, 2022 145,000 148,263 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 235,000 221,488 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 213,000 220,988 D.R. Horton, Inc. company guaranty sr. unsec. FRN notes 5 3/4s, 2023 45,000 45,450 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 250,000 260,000 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 241,000 254,255 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 60,000 56,025 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 120,000 117,600 Gibson Brands, Inc. 144A sr. unsec. notes 8 7/8s, 2018 163,000 165,445 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 160,000 166,400 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 335,000 331,026 Griffey Intermediate, Inc. / Griffey Finance Sub LLC 144A sr. notes 7s, 2020 $187,000 140,250 Grupo Televisa SAB sr. unsec. notes 6s, 2018 (Mexico) 70,000 79,022 Grupo Televisa SAB sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 3,500,000 210,615 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 $115,000 121,182 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 45,000 46,238 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 226,000 250,295 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 165,000 171,600 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 475,000 498,750 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 95,000 97,613 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 145,000 152,613 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 375,000 405,938 L Brands, Inc. sr. notes 5 5/8s, 2022 105,000 107,625 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 70,000 70,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 255,000 262,331 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 90,000 82,800 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 115,000 130,090 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 156,000 171,210 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 175,000 171,938 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 400,000 447,000 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 85,000 92,438 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 155,000 162,750 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 140,000 152,250 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 50,000 51,625 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 (PIK) 180,000 181,800 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 124,000 127,256 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 691,867 759,324 Navistar International Corp. sr. notes 8 1/4s, 2021 252,000 255,780 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 355,000 362,100 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 125,000 123,125 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 (PIK) 41,000 41,923 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 110,000 111,925 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 92,000 88,550 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 380,000 417,050 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 149,000 162,038 Owens Corning company guaranty sr. unsec. notes 9s, 2019 123,000 148,523 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 200,000 196,000 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 140,000 150,150 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 90,000 91,125 Quiksilver, Inc./QS Wholesale, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 25,000 26,250 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. unsec. notes 10s, 2020 25,000 26,313 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 90,000 84,600 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s, 2021 90,000 83,250 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 69,000 75,210 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 211,000 229,990 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 381,000 410,528 Schaeffler Finance BV 144A company guaranty sr. notes 8 3/4s, 2019 (Netherlands) EUR 355,000 541,735 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 $85,000 80,750 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 90,000 89,325 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 25,000 24,125 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 160,000 152,400 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 15,000 15,563 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 15,000 15,675 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 145,000 154,063 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 85,000 85,000 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 45,000 42,975 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 85,000 79,900 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 286,000 281,710 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 193,500 201,240 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 340,000 389,300 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 65,000 65,325 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 122,000 133,590 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 8,000 8,750 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 265,000 283,550 Consumer staples (1.9%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 326,000 258,355 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 105,000 111,563 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 70,525 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 95,000 87,875 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 120,000 114,000 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 256,000 287,360 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 239,000 255,730 Claire's Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 65,000 64,350 Claire's Stores, Inc. 144A sr. notes 9s, 2019 275,000 304,563 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 60,000 54,900 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 285,000 263,269 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 250,000 284,375 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 115,000 122,475 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 60,000 55,875 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 50,000 47,375 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 167,000 184,118 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 160,000 178,000 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 225,000 240,750 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 303,000 501,696 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) $200,000 176,076 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 318,000 303,293 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 102,363 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 40,000 41,300 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 50,000 51,500 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 215,000 304,795 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) $83,000 87,358 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 460,000 457,700 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 130,000 136,175 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 60,000 63,450 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 224,000 238,560 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 115,000 120,894 Post Holdings, Inc. 144A sr. unsec. unsub. notes 7 3/8s, 2022 25,000 26,281 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 295,000 313,438 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 290,000 279,125 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 300,000 340,500 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 75,000 83,813 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 190,000 196,650 Sun Merger Sub, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2021 50,000 50,625 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 35,000 35,788 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 78,000 79,560 Energy (7.0%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 182,000 187,005 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 165,000 169,538 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 339,000 318,660 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 165,000 136,538 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 247,000 251,940 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 65,000 68,088 Aurora USA Oil & Gas, Inc. 144A sr. notes 9 7/8s, 2017 200,000 212,500 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 404,000 440,360 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 195,000 219,375 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 55,000 79,615 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $60,000 60,150 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 300,000 319,500 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 130,000 128,050 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 116,000 115,710 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 295,000 203,340 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) $114,000 81,510 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 173,000 185,543 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 668,000 709,750 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 440,000 442,750 Continental Resources, Inc. company guaranty sr. unsec. notes 4 1/2s, 2023 90,000 88,200 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2021 94,000 105,045 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 305,000 324,063 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 85,000 87,338 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 125,000 122,500 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 148,000 162,060 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 43,000 45,473 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 526,000 501,015 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 200,000 201,000 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 161,000 174,685 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 335,000 363,706 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 240,000 258,600 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 690,000 850,660 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 149,000 174,096 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 521,225 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 267,000 277,680 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 386,000 403,370 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 150,000 158,625 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 520,000 533,000 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 21,275 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 90,000 96,525 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 130,000 135,525 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 158,000 156,420 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 70,000 76,475 Kodiak Oil & Gas Corp. 144A sr. unsec. unsub. notes 5 1/2s, 2022 45,000 43,875 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 253,000 280,830 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 315,000 296,888 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (In default) (NON) 104,000 60,320 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 430,000 464,400 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 329,000 331,468 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 141,000 137,475 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 300,000 226,500 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 335,000 312,528 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 100,000 98,750 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 225,000 225,563 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 140,000 148,750 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 125,000 131,875 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 250,000 262,762 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 185,000 180,375 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 315,000 352,013 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 380,000 401,329 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 200,000 181,000 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 404,000 391,880 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 202,000 198,264 Petroleos de Venezuela SA company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 400,000 400,000 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 3,210,000 2,580,171 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 265,000 153,586 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,280,000 1,213,862 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,605,000 1,423,796 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 1,965,000 1,780,290 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 425,000 425,000 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 210,000 226,275 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 100,000 96,750 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 173,000 186,408 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 70,000 66,500 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 95,000 96,425 Samson Investment Co. 144A sr. unsec. notes 10 1/4s, 2020 535,000 567,100 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 116,000 117,160 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 75,000 77,820 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 210,000 223,125 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 115,000 119,600 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 130,000 132,275 Tervita Corp. 144A company guaranty sr. notes 8s, 2018 (Canada) 60,000 60,225 Tervita Corp. 144A company guaranty sr. unsec. unsub. notes 9s, 2018 (Canada) CAD 60,000 58,856 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 $220,000 225,500 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 169,000 171,535 Whiting Petroleum Corp. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 41,000 41,923 Williams Cos., Inc. (The) notes 7 3/4s, 2031 69,000 78,203 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 102,000 121,643 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 240,000 253,200 Financials (4.7%) Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 90,000 88,650 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 175,000 186,375 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 400,000 449,500 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 185,000 216,543 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) 240,000 225,600 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 1,055,000 1,014,889 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 82,000 87,535 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 99,000 92,813 CIT Group, Inc. company guaranty sr. notes 5s, 2023 125,000 121,250 CIT Group, Inc. sr. unsec. notes 5s, 2022 325,000 317,688 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 175,000 181,125 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 215,000 225,750 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 230,000 202,400 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 250,000 248,250 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 332,000 353,580 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 (FWC) 220,000 220,275 HSBC Capital Funding LP/Jersey bank guaranty jr. unsec. sub. FRB bonds 5.13s, 2049 (Jersey) EUR 208,000 291,571 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 $190,000 199,025 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A unsec. sub. notes 6s, 2020 150,000 150,000 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 35,000 36,750 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 135,000 132,638 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 99,000 102,218 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 45,000 41,625 International Lease Finance Corp. sr. unsec. unsub. notes 3 7/8s, 2018 220,000 213,400 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 145,000 156,419 LBG Capital No. 1 PLC 144A jr. unsec. sub. FRN notes 8s, perpetual maturity (United Kingdom) 115,000 120,371 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 375,000 391,482 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 102,000 107,355 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 265,000 268,313 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 238,000 249,305 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 105,000 116,813 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 100,000 104,250 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 270,000 258,525 Nationstar Mortgage, LLC/Nationstar Capital Corp. FRN notes 6 1/2s, 2018 85,000 85,638 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 265,000 259,038 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 243,000 238,748 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 299,000 299,748 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 172,838 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 60,000 58,200 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 235,000 235,588 Royal Bank of Scotland Group PLC jr. sub. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 300,000 283,875 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.092s, perpetual maturity (United Kingdom) EUR 400,000 499,743 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. notes 5.298s, 2017 (Russia) $900,000 925,101 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 250,000 262,742 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 345,000 360,525 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 100,000 96,000 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 215,000 221,435 UBS AG/Jersey Branch jr. unsec. sub. FRB bonds 4.28s, perpetual maturity (Jersey) EUR 133,000 181,313 UBS AG/Jersey Branch jr. unsec. sub. FRN notes Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 200,000 298,958 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $250,000 230,000 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 255,000 269,663 VTB Bank OJSC 144A jr. unsec. sub. FRN notes 9 1/2s, perpetual maturity (Russia) 1,000,000 1,078,193 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. REGS, 6 1/4s, 2035 (Russia) 400,000 422,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,648,000 1,771,600 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 1,498,000 1,580,390 Health care (2.4%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 225,000 227,250 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 165,000 165,000 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 193,000 206,993 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 156,000 218,526 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 $285,000 294,263 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 211,000 225,770 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 260,000 391,664 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 $205,000 208,588 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 100,000 104,875 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) (PIK) 360,000 360,000 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 143,686 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $200,000 227,000 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 126,000 136,080 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 205,000 213,713 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 225,000 249,750 HCA, Inc. sr. notes 6 1/2s, 2020 696,000 753,420 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 74,000 81,030 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 420,000 446,250 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 (PIK) 100,000 102,250 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 202,000 209,575 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 112,000 114,380 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 105,000 111,038 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 180,000 202,275 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 242,000 266,805 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 160,000 167,200 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 (PIK) 120,000 123,000 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 145,000 160,225 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 152,000 163,400 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 293,000 302,889 Service Corp. International/US sr. notes 7s, 2019 105,000 111,825 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 90,000 85,838 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 135,000 143,100 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 335,000 346,725 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 215,000 226,825 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 60,000 56,250 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 255,000 272,213 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 185,000 170,663 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 105,000 107,363 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 42,400 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 100,000 105,750 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 40,000 41,400 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 42,700 VPII Escrow Corp. 144A sr. unsec. notes 6 3/4s, 2018 255,000 272,850 Technology (1.2%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 85,000 86,488 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 148,000 119,880 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 378,000 353,430 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 30,000 30,300 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 351,000 354,510 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 50,000 57,125 Ceridian Corp. 144A sr. unsec. notes 11s, 2021 20,000 23,100 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 106,000 113,155 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 435,000 478,500 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 279,000 288,068 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 105,000 115,763 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 135,000 142,088 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 170,000 177,650 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 170,000 164,050 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 51,000 56,738 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 167,000 182,030 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 70,000 78,225 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 210,000 208,425 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 230,000 219,554 SunGard Data Systems, Inc. unsec. sub. notes 6 5/8s, 2019 145,000 147,900 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 203,000 217,210 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 257,000 276,918 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 230,000 341,854 Transportation (0.3%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 668,000 770,414 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 $249,000 268,920 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 175,000 173,250 Utilities and power (2.0%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 720,000 828,000 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 180,000 198,000 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 85,000 79,475 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 343,000 367,868 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 290,000 318,122 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 555,000 694 El Paso Corp. sr. unsec. notes 7s, 2017 285,000 317,853 El Paso Natural Gas Co. debs. 8 5/8s, 2022 345,000 439,243 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 426,000 448,898 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 120,000 135,000 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 550,000 577,500 Energy Transfer Equity L.P. company guaranty sr. unsec. notes 7 1/2s, 2020 402,000 430,140 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 95,000 101,413 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 70,000 75,950 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 365,000 409,713 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 (PIK) 135,576 140,999 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 80,000 73,162 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 261,000 287,753 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 73,125 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 845,000 930,353 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 400,000 428,000 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 148,800 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 120,000 108,600 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 65,000 79,266 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 119,000 82,259 Vattenfall AB jr. unsec. sub. FRB bonds 5 1/4s, perpetual maturity (Sweden) EUR 156,000 219,539 Total corporate bonds and notes (cost $115,306,805) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (18.1%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.1%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $498,372 $561,388 U.S. Government Agency Mortgage Obligations (18.0%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, November 1, 2043 3,000,000 3,268,125 5 1/2s, TBA, October 1, 2043 3,000,000 3,271,406 5s, February 1, 2037 55,009 59,605 4 1/2s, August 1, 2039 220,258 235,409 4s, TBA, October 1, 2043 40,000,000 41,956,248 3 1/2s, March 1, 2043 980,396 990,927 3s, TBA, November 1, 2043 8,000,000 7,795,938 3s, TBA, October 1, 2043 8,000,000 7,818,125 Total U.S. government and agency mortgage obligations (cost $64,861,048) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (9.8%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $318,472 $202,262 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 2,270,000 1,931,770 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 4,315,000 3,963,328 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 3,018,560 1,924,332 Brazil (Federal Republic of) unsec. notes 10s, 2017 (Brazil) units 1,350 602,216 Brazil (Federal Republic of) unsub. notes 10s, 2014 (Brazil) units 1,080 499,287 Chile (Republic of) notes 5 1/2s, 2020 (Chile) CLP 235,500,000 485,025 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) $360,000 371,790 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (India) INR 31,500,000 501,620 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) $275,000 229,625 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 274,000 299,104 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 947,185 926,063 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2042 (Greece) (STP) EUR 213,000 134,177 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2041 (Greece) (STP) EUR 153,000 96,218 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2040 (Greece) (STP) EUR 213,000 134,578 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2039 (Greece) (STP) EUR 333,000 211,063 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) (STP) EUR 1,203,000 760,472 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) (STP) EUR 283,000 179,395 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) (STP) EUR 553,000 351,597 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) (STP) EUR 773,000 494,244 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) (STP) EUR 463,000 297,450 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) (STP) EUR 213,000 138,119 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) (STP) EUR 493,000 322,806 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) (STP) EUR 93,000 61,467 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) (STP) EUR 1,383,000 923,204 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) (STP) EUR 153,000 104,687 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) (STP) EUR 773,000 541,345 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) (STP) EUR 153,000 109,403 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) (STP) EUR 653,000 476,963 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) (STP) EUR 2,173,000 1,641,200 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) (STP) EUR 203,000 159,628 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) (STP) EUR 933,000 776,499 Hungary (Government of) sr. unsec. unsub. notes 4 1/8s, 2018 (Hungary) $480,000 474,975 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 285,000 242,204 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 (Indonesia) 575,000 585,597 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 (Supra-Nation) RUB 13,350,000 408,619 Iraq (Republic of) 144A bonds 5.8s, 2028 (Iraq) $695,000 589,013 Ireland (Republic of) unsec. bonds 5 1/2s, 2017 (Ireland) EUR 1,920,000 2,885,870 Portugal (Republic of) sr. unsec. unsub. bonds 4.35s, 2017 (Portugal) EUR 570,000 727,425 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) $235,000 239,982 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 1,446,473 1,706,839 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 200,000 207,360 Serbia (Republic of) 144A sr. unsec. bonds 4 7/8s, 2020 (Serbia) 150,000 140,168 Serbia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2024 (Serbia) 94,749 92,226 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 (Spain) EUR 570,000 850,713 Sri Lanka (Republic of) 144A notes 7.4s, 2015 (Sri Lanka) $240,000 248,287 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 (Turkey) 1,230,000 1,434,697 Turkey (Republic of) unsec. bonds 6s, 2041 (Turkey) 975,000 943,956 Ukraine (Government of) 144A sr. unsec. bonds 7.95s, 2014 (Ukraine) 400,000 381,989 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) 1,805,000 1,656,460 Ukraine (Government of) 144A sr. unsec. notes 7.8s, 2022 (Ukraine) 475,000 394,250 United Mexican States sr. unsec. notes 5 3/4s, 2110 (Mexico) 220,000 206,800 Venezuela (Republic of) sr. unsec. bonds 7s, 2038 (Venezuela) 265,000 175,059 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 (Venezuela) 1,215,000 1,320,195 Total foreign government and agency bonds and notes (cost $35,460,026) SENIOR LOANS (1.7%) (a) (c) Principal amount Value Basic materials (0.1%) Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 $117,000 $115,538 Tronox, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 164,588 165,388 Communication services (0.1%) Asurion, LLC/CA bank term loan FRN Ser. B1, 4 1/2s, 2019 169,573 167,847 West Corp. bank term loan FRN Ser. B8, 3 3/4s, 2018 30,499 30,423 Consumer cyclicals (0.7%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 34,010 34,052 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.429s, 2018 1,052,078 950,597 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 301,149 302,843 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.932s, 2019 569,000 524,725 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 114,711 102,188 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.19s, 2014 (PIK) 72,820 71,773 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.19s, 2014 (PIK) 41,449 40,853 J.C. Penney Corp., Inc. bank term loan FRN 6s, 2018 95,400 92,527 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 65,367 65,939 Neiman-Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 204,342 203,789 Travelport, LLC bank term loan FRN 9 1/2s, 2016 310,111 319,673 Travelport, LLC bank term loan FRN 8 3/8s, 2016 (PIK) 63,134 63,713 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 1/2s, 2020 203,914 202,844 Consumer staples (0.1%) H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 179,550 180,044 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 140,000 139,300 Energy (0.1%) Chesapeake Energy Corp. bank term loan FRN Ser. B, 5 3/4s, 2017 283,000 287,776 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 241,020 236,200 Financials (0.1%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 (R) 133,820 133,903 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 81,120 81,120 Health care (0.1%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 168,725 169,358 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 196,924 196,432 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 4 1/2s, 2020 153,838 154,751 Technology (0.2%) Avaya, Inc. bank term loan FRN Ser. B3, 4.762s, 2017 170,000 152,442 First Data Corp. bank term loan FRN 4.18s, 2018 121,183 120,036 First Data Corp. bank term loan FRN 4.18s, 2017 12,896 12,819 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 325,000 325,136 Transportation (0.1%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 (PIK) 250,000 246,250 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.71s, 2017 645,637 433,787 Total senior loans (cost $6,465,335) PURCHASED SWAP OPTIONS OUTSTANDING (0.3%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.88/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.88 $59,596,000 $858,778 (3.08)/3 month USD-LIBOR-BBA/Nov-23 Nov-13/3.08 59,596,000 224,677 Total purchased swap options outstanding (cost $1,031,011) PREFERRED STOCKS (0.2%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 438 $418,509 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 8,855 236,871 M/I Homes, Inc. $2.438 pfd. 5,132 129,583 Total preferred stocks (cost $652,758) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 6,693 $335,487 United Technologies Corp. $3.75 cv. pfd. 2,800 181,412 Total convertible preferred stocks (cost $446,522) COMMON STOCKS (0.1%) (a) Shares Value Tribune Co. (NON) 4,609 $290,782 Tribune Co. Class 1C (F) 402,438 100,609 Trump Entertainment Resorts, Inc. (NON) 71 142 Total common stocks (cost $223,875) CONVERTIBLE BONDS AND NOTES (—%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $125,000 $155,859 Total convertible bonds and notes (cost $136,166) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $3,256 Total warrants (cost $111) SHORT-TERM INVESTMENTS (6.0%) (a) Principal amount/shares Value SSgA Prime Money Market Fund 0.02% (P) 2,240,000 $2,240,000 U.S. Treasury Bills with an effective yield of 0.15%, February 6, 2014 (SEG) (SEGSF)(SEGCCS) $1,092,000 1,091,942 U.S. Treasury Bills with an effective yield of 0.13%, March 6, 2014 (SEG)(SEGCCS) 889,000 888,942 U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 (SEG)(SEGCCS) 284,000 283,994 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, July 24, 2014 (SEG)(SEGSF)(SEGCCS) 3,540,000 3,538,181 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.10%, April 3, 2014 (SEG)(SEGCCS) 2,504,000 2,503,584 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.13%, May 29, 2014 (SEG) (SEGSF)(SEGCCS) 9,799,000 9,796,060 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.10%, August 21, 2014 (SEGSF)(SEGCCS) 1,463,000 1,462,013 Total short-term investments (cost $21,797,906) TOTAL INVESTMENTS Total investments (cost $416,072,060) (b) FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $172,139,516) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/18/13 $2,107,815 $2,063,164 $44,651 Australian Dollar Sell 10/18/13 2,107,816 2,039,035 (68,781) Singapore Dollar Sell 11/20/13 1,300,877 1,276,126 (24,751) Barclays Bank PLC Australian Dollar Buy 10/18/13 6,047,134 5,959,336 87,798 Australian Dollar Sell 10/18/13 6,058,131 5,926,588 (131,543) Brazilian Real Sell 10/18/13 698,240 683,112 (15,128) British Pound Buy 12/18/13 1,349,890 1,342,518 7,372 British Pound Sell 12/18/13 1,349,890 1,328,518 (21,372) Canadian Dollar Sell 10/18/13 843,880 823,967 (19,913) Euro Sell 12/18/13 3,646,123 3,569,750 (76,373) Hungarian Forint Buy 12/18/13 854,689 857,269 (2,580) Japanese Yen Sell 11/20/13 979,083 964,914 (14,169) Mexican Peso Sell 10/18/13 375,010 384,741 9,731 Norwegian Krone Buy 12/18/13 42,948 34,431 8,517 Singapore Dollar Buy 11/20/13 2,456,592 2,430,574 26,018 Singapore Dollar Sell 11/20/13 2,456,592 2,415,369 (41,223) Swiss Franc Sell 12/18/13 3,713,707 3,583,478 (130,229) Citibank, N.A. Australian Dollar Buy 10/18/13 239,969 298,453 (58,484) Brazilian Real Sell 10/18/13 343,456 328,850 (14,606) British Pound Sell 12/18/13 94,652 55,499 (39,153) Canadian Dollar Buy 10/18/13 2,117,853 2,099,997 17,856 Canadian Dollar Sell 10/18/13 2,117,853 2,107,400 (10,453) Euro Buy 12/18/13 992,921 972,043 20,878 Euro Sell 12/18/13 992,921 990,240 (2,681) Japanese Yen Buy 11/20/13 1,979,453 1,990,512 (11,059) Japanese Yen Sell 11/20/13 1,979,696 1,972,454 (7,242) New Taiwan Dollar Buy 11/20/13 1,454,594 1,463,158 (8,564) Swiss Franc Sell 12/18/13 1,163,141 1,087,784 (75,357) Credit Suisse International Australian Dollar Buy 10/18/13 1,088,482 1,081,446 7,036 Australian Dollar Sell 10/18/13 1,088,482 1,060,301 (28,181) British Pound Buy 12/18/13 986,813 964,539 22,274 British Pound Sell 12/18/13 986,812 963,603 (23,209) Canadian Dollar Buy 10/18/13 2,608,693 2,580,916 27,777 Canadian Dollar Sell 10/18/13 2,608,693 2,583,973 (24,720) Czech Koruna Buy 12/18/13 642,494 633,053 9,441 Czech Koruna Sell 12/18/13 642,494 622,815 (19,679) Euro Sell 12/18/13 2,827,078 2,783,236 (43,842) Japanese Yen Buy 11/20/13 998,272 1,014,911 (16,639) Japanese Yen Sell 11/20/13 998,272 996,924 (1,348) Mexican Peso Buy 10/18/13 1,659,879 1,669,786 (9,907) Norwegian Krone Buy 12/18/13 625,504 625,460 44 Norwegian Krone Sell 12/18/13 625,504 618,375 (7,129) South African Rand Buy 10/18/13 1,734,487 1,745,872 (11,385) South African Rand Sell 10/18/13 1,734,487 1,725,643 (8,844) South Korean Won Buy 11/20/13 1,166,540 1,169,994 (3,454) Swedish Krona Buy 12/18/13 149,004 144,579 4,425 Deutsche Bank AG Australian Dollar Buy 10/18/13 2,449,085 2,417,096 31,989 Australian Dollar Sell 10/18/13 2,449,085 2,375,916 (73,169) British Pound Buy 12/18/13 1,023,541 1,019,796 3,745 British Pound Sell 12/18/13 1,057,033 1,015,659 (41,374) Canadian Dollar Sell 10/18/13 112,860 125,879 13,019 Euro Sell 12/18/13 1,852,289 1,810,415 (41,874) Norwegian Krone Buy 12/18/13 920,969 952,552 (31,583) Swiss Franc Sell 12/18/13 416,593 372,289 (44,304) Goldman Sachs International Australian Dollar Buy 10/18/13 856,062 849,343 6,719 British Pound Sell 12/18/13 38,993 16,863 (22,130) Canadian Dollar Sell 10/18/13 1,111,620 1,102,671 (8,949) Euro Sell 12/18/13 3,088,907 2,976,819 (112,088) Japanese Yen Buy 11/20/13 1,698,585 1,696,377 2,208 Japanese Yen Sell 11/20/13 1,698,585 1,680,578 (18,007) HSBC Bank USA, National Association Australian Dollar Buy 10/18/13 3,470,842 3,365,316 105,526 Australian Dollar Sell 10/18/13 3,470,842 3,407,086 (63,756) Canadian Dollar Sell 10/18/13 953,636 923,658 (29,978) Chinese Yuan (offshore) Sell 11/20/13 1,839,809 1,826,122 (13,687) Euro Sell 12/18/13 94,989 81,674 (13,315) Indian Rupee Sell 11/20/13 487,388 497,038 9,650 New Taiwan Dollar Buy 11/20/13 1,454,594 1,461,123 (6,529) Swedish Krona Buy 12/18/13 985,652 956,333 29,319 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/18/13 945,339 1,001,450 (56,111) Brazilian Real Sell 10/18/13 110,844 103,539 (7,305) British Pound Sell 12/18/13 420,516 387,571 (32,945) Canadian Dollar Sell 10/18/13 143,235 138,181 (5,054) Czech Koruna Buy 12/18/13 642,494 633,012 9,482 Czech Koruna Sell 12/18/13 642,494 622,752 (19,742) Euro Sell 12/18/13 3,456,280 3,395,368 (60,912) Japanese Yen Buy 11/20/13 1,011,901 999,976 11,925 Japanese Yen Sell 11/20/13 1,011,901 1,014,507 2,606 Malaysian Ringgit Buy 11/20/13 2,384,747 2,444,156 (59,409) Malaysian Ringgit Sell 11/20/13 2,384,747 2,363,197 (21,550) Mexican Peso Sell 10/18/13 221,384 226,954 5,570 Norwegian Krone Buy 12/18/13 978,145 976,170 1,975 Norwegian Krone Sell 12/18/13 978,145 973,491 (4,654) Polish Zloty Buy 12/18/13 836,481 831,894 4,587 Russian Ruble Sell 12/18/13 34,818 33,625 (1,193) Singapore Dollar Buy 11/20/13 2,492,385 2,470,078 22,307 Singapore Dollar Sell 11/20/13 2,492,384 2,451,137 (41,247) South African Rand Buy 10/18/13 1,741,155 1,754,834 (13,679) South African Rand Sell 10/18/13 1,741,155 1,732,093 (9,062) South Korean Won Buy 11/20/13 583,270 578,777 4,493 Swiss Franc Buy 12/18/13 997,499 990,050 7,449 Swiss Franc Sell 12/18/13 997,499 997,532 33 Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/18/13 905,454 932,501 (27,047) British Pound Buy 12/18/13 37,214 37,225 (11) British Pound Sell 12/18/13 37,214 35,758 (1,456) Euro Sell 12/18/13 2,127,920 2,048,723 (79,197) Hungarian Forint Buy 12/18/13 854,689 857,389 (2,700) Japanese Yen Sell 11/20/13 932,044 912,512 (19,532) State Street Bank and Trust Co. Australian Dollar Buy 10/18/13 907,503 915,685 (8,182) Brazilian Real Buy 10/18/13 45,938 52,096 (6,158) Canadian Dollar Buy 10/18/13 3,094,487 3,079,277 15,210 Canadian Dollar Sell 10/18/13 3,094,487 3,083,649 (10,838) Chilean Peso Sell 10/18/13 589,539 592,057 2,518 Czech Koruna Buy 12/18/13 642,494 633,036 9,458 Czech Koruna Sell 12/18/13 642,494 623,204 (19,290) Euro Sell 12/18/13 1,429,303 1,389,002 (40,301) Israeli Shekel Buy 10/18/13 144,737 142,991 1,746 Israeli Shekel Sell 10/18/13 144,737 139,604 (5,133) Japanese Yen Buy 11/20/13 588,723 592,086 (3,363) Japanese Yen Sell 11/20/13 588,723 587,940 (783) Mexican Peso Buy 10/18/13 1,122,643 1,132,441 (9,798) Mexican Peso Sell 10/18/13 1,122,643 1,137,159 14,516 Norwegian Krone Buy 12/18/13 495,267 481,442 13,825 Singapore Dollar Sell 11/20/13 789,821 758,209 (31,612) South Korean Won Buy 11/20/13 1,166,540 1,153,732 12,808 Swiss Franc Buy 12/18/13 253,828 253,851 (23) Swiss Franc Sell 12/18/13 253,828 244,962 (8,866) UBS AG Australian Dollar Buy 10/18/13 1,383,808 1,428,441 (44,633) British Pound Sell 12/18/13 923,064 924,098 1,034 Canadian Dollar Sell 10/18/13 1,021,856 1,007,940 (13,916) Euro Sell 12/18/13 1,338,644 1,304,524 (34,120) Japanese Yen Sell 11/20/13 35,591 21,216 (14,375) Mexican Peso Buy 10/18/13 444,980 439,467 5,513 New Zealand Dollar Buy 10/18/13 1,069,084 999,903 69,181 New Zealand Dollar Sell 10/18/13 1,069,084 1,013,030 (56,054) Norwegian Krone Buy 12/18/13 607,430 621,010 (13,580) Russian Ruble Sell 12/18/13 201,111 194,102 (7,009) Singapore Dollar Sell 11/20/13 694,322 663,608 (30,714) Swedish Krona Buy 12/18/13 722,670 680,503 42,167 Swiss Franc Sell 12/18/13 3,138,554 3,010,204 (128,350) Turkish Lira Buy 12/18/13 837,883 866,321 (28,438) Turkish Lira Sell 12/18/13 837,883 849,381 11,498 WestPac Banking Corp. Australian Dollar Buy 10/18/13 906,758 964,631 (57,873) Canadian Dollar Buy 10/18/13 879,398 881,243 (1,845) Canadian Dollar Sell 10/18/13 879,398 860,818 (18,580) Euro Sell 12/18/13 2,436,838 2,381,899 (54,939) Japanese Yen Sell 11/20/13 1,145,734 1,124,993 (20,741) Total FUTURES CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 134 $14,702,865 Dec-13 $324,289 Euro-Bobl 5 yr (Long) 9 1,515,138 Dec-13 17,383 Euro-Bund 10 yr (Short) 63 11,974,756 Dec-13 (224,394) Euro-Buxl 30 yr (Short) 11 1,867,610 Dec-13 (33,964) Japanese Government Bond 10 yr (Short) 3 4,398,596 Dec-13 (41,521) Japanese Government Bond 10 yr Mini (Long) 12 1,759,438 Dec-13 16,432 U.K. Gilt 10 yr (Long) 68 12,144,607 Dec-13 86,748 U.S. Treasury Bond 30 yr (Long) 188 25,074,500 Dec-13 264,580 U.S. Treasury Note 5 yr (Short) 494 59,797,156 Dec-13 (272,423) U.S. Treasury Note 10 yr (Short) 256 32,356,000 Dec-13 (619,768) Total WRITTEN SWAP OPTIONS OUTSTANDING at 9/30/13 (premiums $1,031,011) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.98/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.98 $42,117,300 $244,280 (2.98)/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.98 42,117,300 867,617 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/13 (proceeds receivable $16,280,039) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 5 1/2s, October 1, 2043 $3,000,000 10/10/13 $3,271,758 Federal National Mortgage Association, 4s, October 1, 2043 5,000,000 10/10/13 5,244,531 Federal National Mortgage Association, 3s, October 1, 2043 8,000,000 10/10/13 7,818,125 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC EUR 53,658,000 (E) $— 8/3/17 1 month EUR-EONIA-OIS-COMPOUND 1.41727% $132,842 GBP 3,732,000 — 8/15/31 3.60% 6 month GBP-LIBOR-BBA (374,883) JPY 434,005,000 — 5/13/23 6 month JPY-LIBOR-BBA 0.7375% (28,500) JPY 333,718,000 — 5/24/43 6 month JPY-LIBOR-BBA 1.95% 108,935 JPY 1,115,524,000 — 5/29/43 1.965% 6 month JPY-LIBOR-BBA (404,478) Citibank, N.A. CZK 219,831,000 — 8/1/15 6 month CZK-PRIBOR-PRBO 0.795% 42,436 Credit Suisse International AUD 7,718,000 — 4/26/23 6 month AUD-BBR-BBSW 3.8725% (211,745) AUD 4,761,000 — 5/10/23 6 month AUD-BBR-BBSW 3.73% (184,414) AUD 4,316,000 — 5/23/23 3.88% 6 month AUD-BBR-BBSW 120,486 AUD 1,282,000 — 8/26/23 6 month AUD-BBR-BBSW 4.52% 21,982 CHF 5,228,000 — 5/3/23 1.0075% 6 month CHF-LIBOR-BBA 216,040 CHF 5,228,000 — 5/3/23 1.01875% 6 month CHF-LIBOR-BBA 209,885 CHF 3,428,000 — 9/19/23 6 month CHF-LIBOR-BBA 1.6025% 38,492 EUR 18,240,000 — 6/28/14 0.85% 6 month EUR-EURIBOR-REUTERS (114,536) Goldman Sachs International AUD 4,037,000 — 5/1/23 3.775% 6 month AUD-BBR-BBSW 141,534 AUD 15,380,000 — 4/26/23 6 month AUD-BBR-BBSW 3.8825% (409,705) AUD 2,753,000 — 5/27/23 3.955% 6 month AUD-BBR-BBSW 61,211 AUD 2,826,000 — 9/27/23 4.3625% 6 month AUD-BBR-BBSW (8,077) CAD 3,221,000 — 5/30/23 2.534% 3 month CAD-BA-CDOR 110,792 CHF 14,231,000 — 5/2/23 6 month CHF-LIBOR-BBA 1.008% (586,235) CHF 4,187,000 — 5/13/23 1.0325% 6 month CHF-LIBOR-BBA 165,286 CHF 3,387,000 — 5/16/23 1.065% 6 month CHF-LIBOR-BBA 122,571 CHF 3,008,000 — 8/12/23 1.495% 6 month CHF-LIBOR-BBA (6,293) CHF 2,152,000 — 7/1/23 6 month CHF-LIBOR-BBA 1.5175% 17,098 CHF 7,500,000 — 7/2/23 6 month CHF-LIBOR-BBA 1.515% 57,399 CHF 7,500,000 — 7/3/23 6 month CHF-LIBOR-BBA 1.5275% 67,032 EUR 231,753,000 (E) — 8/6/17 1 month EUR-EONIA-OIS-COMPOUND 1.102% (426,397) EUR 56,223,000 — 8/30/14 1 year EUR-EONIA-OIS-COMPOUND 0.11% (24,383) EUR 56,223,000 — 8/30/14 0.309% 3 month EUR-EURIBOR-REUTERS (14,730) EUR 56,223,000 — 8/31/14 1 year EUR-EONIA-OIS-COMPOUND 0.11% (24,383) EUR 56,223,000 — 8/31/14 0.314% 3 month EUR-EURIBOR-REUTERS (18,866) EUR 56,223,000 — 9/3/14 1 year EUR-EONIA-OIS-COMPOUND 0.086% (44,126) EUR 56,223,000 — 9/3/14 0.283% 3 month EUR-EURIBOR-REUTERS 6,441 GBP 3,732,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% (67,848) JPY 516,063,000 — 5/28/23 1.015% 6 month JPY-LIBOR-BBA (106,349) KRW 5,920,000,000 — 7/12/18 3.07% 3 month KRW-CD-KSDA-BLOOMBERG (12,887) KRW 14,060,000,000 — 7/12/15 3 month KRW-CD-KSDA-BLOOMBERG 2.771% (1,770) JPMorgan Chase Bank N.A. CAD 12,838,000 — 2/26/18 3 month CAD-BA-CDOR 1.65% (241,332) CAD 2,091,000 — 8/6/23 3 month CAD-BA-CDOR 3.01625% 5,402 CAD 4,277,000 — 9/17/23 3 month CAD-BA-CDOR 3.23% 77,109 CZK 219,831,000 — 8/9/15 6 month CZK-PRIBOR-PRBO 0.73% 25,573 JPY 548,426,000 — 5/7/43 1.74375% 6 month JPY-LIBOR-BBA 106,728 JPY 514,340,000 — 6/3/43 6 month JPY-LIBOR-BBA 1.945% 158,697 JPY 146,255,000 — 6/7/43 1.955% 6 month JPY-LIBOR-BBA (48,561) ZAR 127,186,000 — 7/10/15 5.90% 3 month ZAR-JIBAR-SAFEX 5,752 ZAR 57,224,000 — 7/10/18 3 month ZAR-JIBAR-SAFEX 7.11% 27,838 Total $— (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $342,854,500 (E) $431,666 12/18/15 3 month USD-LIBOR-BBA 0.75% $(1,011,751) 188,636,100 (E) 828,220 12/18/18 3 month USD-LIBOR-BBA 2.05% (2,612,502) 28,908,500 (E) 348,744 12/18/43 3 month USD-LIBOR-BBA 3.85% 1,193,451 44,253,700 (E) 173,535 12/18/23 3 month USD-LIBOR-BBA 3.15% (993,878) 87,700,000 (E) (134,510) 12/18/15 3 month USD-LIBOR-BBA 0.65% 60,184 77,078,000 (E) 652,126 12/18/18 1.95% 3 month USD-LIBOR-BBA (377,636) 1,678,000 (E) 13,954 12/18/23 3.05% 3 month USD-LIBOR-BBA (15,042) GBP 3,038,000 (64) 9/17/23 2.85375% 6 month GBP-LIBOR-BBA (77,967) JPY 160,389,000 (21) 9/20/23 6 month JPY-LIBOR-BBA 0.91625% 9,454 EUR 6,400,000 (152) 7/29/43 6 month EUR-EURIBOR-REUTERS 2.516% (141,893) EUR 28,900,000 (275) 7/29/23 2.0055% 6 month EUR-EURIBOR-REUTERS 1,188 EUR 66,677,000 (E) (356) 9/3/17 1.53% 1 month EUR-EONIA-OIS-COMPOUND (217,748) EUR 5,421,000 (51) 7/17/23 1.918% 6 month EUR-EURIBOR-REUTERS 53,336 EUR 4,148,000 (39) 7/17/23 1.906% 6 month EUR-EURIBOR-REUTERS 47,120 EUR 29,600,000 (159) 7/29/18 6 month EUR-EURIBOR-REUTERS 1.186% 67,397 EUR 7,410,000 (70) 9/3/23 6 month EUR-EURIBOR-REUTERS 2.1825% 137,900 JPY 811,886,000 (146) 7/12/43 2.024375% 6 month JPY-LIBOR-BBA (398,815) JPY 241,675,000 (44) 10/2/43 6 month JPY-LIBOR-BBA 1.84% (6,216) JPY 3,907,287,000 (158) 7/12/18 6 month JPY-LIBOR-BBA 0.5175% 273,075 JPY 405,943,000 (74) 7/18/43 1.9825% 6 month JPY-LIBOR-BBA (154,402) JPY 1,953,644,000 (80) 7/18/18 6 month JPY-LIBOR-BBA 0.4825% 99,999 JPY 166,143,000 (30) 7/24/43 6 month JPY-LIBOR-BBA 1.99375% 67,436 JPY 1,957,300,000 (141) 7/30/23 0.99% 6 month JPY-LIBOR-BBA (303,585) JPY 3,818,200,000 (155) 7/30/18 6 month JPY-LIBOR-BBA 0.4475% 121,557 JPY 328,700,000 (59) 7/30/43 6 month JPY-LIBOR-BBA 1.9775% 118,726 JPY 2,930,465,500 (120) 8/28/18 0.4475% 6 month JPY-LIBOR-BBA (81,941) JPY 3,818,200,000 (157) 9/27/18 0.405% 6 month JPY-LIBOR-BBA (7,912) JPY 3,914,600,000 (286) 9/27/23 6 month JPY-LIBOR-BBA 0.845% (59,314) JPY 657,400,000 (120) 9/27/43 1.86% 6 month JPY-LIBOR-BBA (18,906) EUR 6,000,000 (105) 9/12/23 2.33% 6 month EUR-EURIBOR-REUTERS (218,633) $1,137,000 (72) 9/25/23 3 month USD-LIBOR-BBA 2.92% 16,557 EUR 3,200,000 (147) 10/2/43 2.625% 6 month EUR-EURIBOR-REUTERS (14,000) EUR 18,250,000 (326) 10/2/23 6 month EUR-EURIBOR-REUTERS 2.072% 29,375 EUR 15,800,000 (168) 7/30/18 6 month EUR-EURIBOR-REUTERS 1.185% 988 EUR 7,600,000 (133) 7/30/23 2.005% 6 month EUR-EURIBOR-REUTERS 1,120 EUR 1,581,000 (28) 9/19/23 2.215% 6 month EUR-EURIBOR-REUTERS (33,447) EUR 22,700,000 (246) 10/1/18 1.233% 6 month EUR-EURIBOR-REUTERS (25,735) EUR 18,250,000 (325) 10/1/23 6 month EUR-EURIBOR-REUTERS 2.081% 51,770 EUR 3,200,000 (147) 10/1/43 2.639% 6 month EUR-EURIBOR-REUTERS (27,507) EUR 22,700,000 (247) 10/2/18 1.229% 6 month EUR-EURIBOR-REUTERS (17,752) GBP 1,945,000 (39) 7/31/23 2.44375% 6 month GBP-LIBOR-BBA 55,224 JPY 3,818,200,000 (314) 8/1/18 6 month JPY-LIBOR-BBA 0.4525% 129,806 JPY 1,957,300,000 (264) 8/1/23 0.9955% 6 month JPY-LIBOR-BBA (313,015) JPY 328,700,000 (114) 8/1/43 6 month JPY-LIBOR-BBA 1.96125% 104,515 EUR 11,800,000 (209) 6/20/23 1.835% 6 month EUR-EURIBOR-Telerate 207,773 EUR 16,200,000 (E) (236) 7/2/23 2.895% 6 month EUR-EURIBOR-Telerate 37,460 EUR 16,200,000 (E) (237) 7/3/23 2.89% 6 month EUR-EURIBOR-REUTERS 42,719 EUR 35,597,000 (613) 7/15/23 1.945% 6 month EUR-EURIBOR-REUTERS 223,034 GBP 2,217,000 (46) 8/8/23 2.5975% 6 month GBP-LIBOR-BBA 15,022 JPY 174,043,000 (60) 7/1/43 6 month JPY-LIBOR-BBA 1.871% 17,894 JPY 126,753,000 (44) 8/2/43 6 month JPY-LIBOR-BBA 1.94% 33,354 JPY 3,818,200,000 (312) 8/28/18 0.45% 6 month JPY-LIBOR-BBA (111,669) JPY 253,480,000 (87) 9/30/43 6 month JPY-LIBOR-BBA 1.834% (10,031) GBP 1,522,000 (31) 8/6/23 2.581% 6 month GBP-LIBOR-BBA 13,715 JPY 254,664,000 (91) 6/21/43 1.8975% 6 month JPY-LIBOR-BBA (45,197) Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,266,302 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(19,714) 441,167 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,868) 7,005,406 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 165,224 1,633,148 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (38,518) 1,551,350 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 29,725 Barclays Bank PLC 493,693 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,646 1,147,656 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (17,150) 949,411 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,934 837,155 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,401 2,404,283 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (37,429) 8,876,549 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (138,189) 560,038 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,719) 3,177,006 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (24,959) 313,001 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 7,868 1,294,652 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (20,155) 116,384 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,812) 515,490 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,173 3,608,427 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 36,210 2,229,706 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (34,712) 1,004,846 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (12,064) 2,771,302 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (21,772) 2,755,292 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 27,649 807,119 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 20,289 134,107 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (590) 735,775 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,780) 351,048 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,523 1,899,568 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (44,802) 1,798,939 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 55,153 800,545 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 24,544 3,208,529 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (49,950) 422,245 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 3,577 2,577,448 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 25,864 2,161,621 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (16,982) 1,796,792 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 45,168 1,169,652 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,189) 2,208,817 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (34,386) 616,299 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 11,809 387,359 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,645 1,059,397 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (16,492) 2,945,693 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 48,122 11,805,227 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 118,461 1,143,635 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 35,062 2,444,967 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 24,535 432,570 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,070 1,402,596 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 13,198 1,017,045 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,570 3,828,686 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 90,301 121,930 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (202) 128,473 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,009) 6,618,344 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (51,995) 4,234,100 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (7,011) 4,727,442 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 30 year Fannie Mae pools 37,140 3,024,339 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic MBX Index 6.00% 30 year Fannie Mae pools 5,008 4,292,266 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 101,234 660,278 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 15,573 1,694,537 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 26,380 1,000,444 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (6,083) 500,285 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,042) 500,285 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,042) 1,633,148 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (38,518) 1,003,964 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (6,105) 2,607,515 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (15,855) 1,003,964 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (6,105) 2,765,871 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 43,059 72,626 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (571) 3,258,764 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (50,732) 2,593,283 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 40,372 1,233,876 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (22,607) 742,484 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (13,604) 771,688 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 7,744 942,081 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (17,261) 2,102,143 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (16,515) 698,140 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (16,466) 1,506,611 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (6,628) 216,125 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (951) 2,004,533 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (12,188) 1,181,047 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,278) 5,100,254 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 134,085 1,545,881 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 36,460 1,451,821 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 22,602 960,289 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,544) 1,010,376 2,684 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,547) Citibank, N.A. 1,568,635 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 15,741 3,608,427 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 36,210 2,454,761 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 24,633 1,363,787 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (21,231) 2,061,174 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 48,613 1,581,648 — 1/12/41 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools 14,906 3,383,106 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 52,668 1,377,713 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 21,448 2,523,368 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 59,514 Credit Suisse International 1,030,979 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 10,346 9,495,605 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 291,123 2,374,187 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 72,790 762,467 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (11,870) 1,377,387 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10,821) 440,669 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,860) 2,123,731 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 65,111 2,444,570 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 38,057 1,260,992 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (29,741) 1,633,148 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (38,518) 3,258,266 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (50,724) 698,140 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (16,466) 3,572,604 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 55,618 2,984,216 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 46,458 2,897,673 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 45,110 3,960,552 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 61,657 2,925,029 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 45,536 2,220,472 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 52,371 2,312,270 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 35,997 9,575,353 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 149,066 2,755,426 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 42,896 1,865,632 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 29,044 2,129,972 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 50,236 2,270,801 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 53,558 1,189,885 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 28,064 2,371,458 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 55,932 1,546,342 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 36,471 1,529,258 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 36,068 1,451,324 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 22,594 1,451,324 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 22,594 1,728,358 29,706 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,470 Deutsche Bank AG 1,377,387 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10,821) Goldman Sachs International 1,477,187 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (22,997) 369,580 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (4,437) 1,845,288 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (22,154) 624,958 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,749) 1,375,723 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (21,417) 1,357,032 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (32,006) 2,848,548 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (42,568) 2,848,548 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (42,568) 1,143,949 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (17,809) 1,242,522 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (29,305) 214,706 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (5,064) 2,857,387 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (44,483) 1,296,144 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (20,178) 4,499,122 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (106,114) 4,158,363 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (98,076) 964,672 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,579) 362,378 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,847) 7,741,869 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (182,595) 1,925,425 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (45,412) 655,035 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (10,197) 2,054,632 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (31,986) 653,431 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (7,845) 673,426 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (8,085) 1,906,914 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (29,686) 47,582 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (209) 1,519,100 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (35,828) 11,159,872 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (213,830) 707,927 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (8,499) 422,900 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (5,077) 1,415,723 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (16,997) 1,223,129 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (28,848) 306,156 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,347) 4,730,479 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (73,643) 2,724,589 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (42,416) 673,542 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,291) 1,906,416 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (29,679) 1,431,926 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (22,292) 3,681,030 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (57,306) 1,321,540 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10,382) 808,150 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,349) 24,167 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (106) 61,982 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (487) 165,161 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,298) 443,156 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,899) 423,860 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,865) 847,594 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,729) 1,784,561 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (27,782) 1,219,549 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (18,986) 2,337,138 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (36,384) 1,667,679 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (25,962) 3,474,124 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (54,084) 3,158,792 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (49,175) 3,709,136 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (55,428) 3,583,048 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 55,780 3,570,117 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 55,579 530,942 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,266 530,942 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,266 1,265,147 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 29,839 1,581,648 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (14,906) 757,438 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 3,332 722,956 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (8,680) 1,478,181 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (23,012) 1,450,302 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (34,206) 3,049,371 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 47,472 2,991,565 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (70,557) 3,206,306 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (47,914) 1,633,148 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (38,518) 1,967,593 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (30,631) 3,019,032 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (47,000) 1,395,817 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (32,921) 2,325,699 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (36,206) 2,906,145 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 68,542 813,111 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 19,177 4,716,055 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 73,419 4,716,055 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 73,419 3,250,806 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 50,608 3,414,974 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 80,543 14,042,000 — 8/9/18 2.2575% USA Non Revised Consumer Price Index- Urban (CPI-U) 76,557 14,042,000 — 8/15/18 2.225% USA Non Revised Consumer Price Index- Urban (CPI-U) 53,907 EUR 11,800,000 — 6/20/23 1.84% Eurostat Eurozone HICP excluding tobacco 93,707 JPMorgan Chase Bank N.A. $4,620,561 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (71,932) 2,989,256 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (70,503) 1,849,470 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic TRS Index 6.00% 30 year Fannie Mae pools 22,205 258,135 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,019 Total $32,390 (E) Extended effective date. OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB Index BBB-/P $5,468 $80,000 5/11/63 300 bp $(2,268) CMBX NA BBB Index BBB-/P 10,546 175,000 5/11/63 300 bp (6,376) CMBX NA BBB Index BBB-/P 21,545 349,000 5/11/63 300 bp (12,203) CMBX NA BBB Index BBB-/P 20,577 361,000 5/11/63 300 bp (14,332) Barclays Bank PLC CMBX NA BBB Index BBB+/P 35,808 323,000 5/11/63 300 bp 4,574 Irish Gov't, 4.50%, 4/18/2020 — (45,669) 570,000 9/20/17 (100 bp) (42,087) Obrigacoes Do Tesouro, 5.45%, 9/23/13 — (93,003) 570,000 9/20/17 (100 bp) (20,769) Credit Suisse International CMBX NA BBB Index BBB-/P 1,734 59,000 5/11/63 300 bp (3,972) CMBX NA BBB Index BBB-/P 1,342 173,000 5/11/63 300 bp (15,387) CMBX NA BBB Index BB+/P 22,612 185,000 5/11/63 300 bp 4,722 CMBX NA BBB Index BBB-/P 18,041 186,000 5/11/63 300 bp 55 CMBX NA BBB Index BBB-/P 3,769 197,000 5/11/63 300 bp (15,280) CMBX NA BBB Index BBB-/P 23,720 298,000 5/11/63 300 bp (5,097) CMBX NA BBB Index BBB-/P 4,029 347,000 5/11/63 300 bp (29,526) CMBX NA BBB Index B+/P 25,423 349,000 5/11/63 300 bp (8,325) CMBX NA BBB Index BBB-/P 41,918 371,000 5/11/63 300 bp 6,043 CMBX NA BBB Index B+/P 35,985 371,000 5/11/63 300 bp 109 CMBX NA BBB Index BBB-/P 5,900 384,000 5/11/63 300 bp (31,233) CMBX NA BBB Index BBB-/P 30,800 386,000 5/11/63 300 bp (6,526) CMBX NA BBB Index BBB-/P 30,042 388,000 5/11/63 300 bp (7,478) CMBX NA BBB Index BBB-/P 25,590 389,000 5/11/63 300 bp (12,027) CMBX NA BBB Index BBB-/P 11,988 394,000 5/11/63 300 bp (26,111) CMBX NA BBB Index BBB-/P 6,960 395,000 5/11/63 300 bp (31,237) CMBX NA BBB Index B+/P 38,549 503,000 5/11/63 300 bp (10,091) CMBX NA BBB Index BBB-/P 33,609 819,000 5/11/63 300 bp (45,588) CMBX NA BBB Index BBB+/P 1,552 14,000 5/11/63 300 bp 198 CMBX NA BBB Index BBB-/P 8,028 103,000 5/11/63 300 bp (1,932) CMBX NA BBB Index BBB-/P 16,184 167,000 5/11/63 300 bp 35 CMBX NA BBB Index BBB-/P 27,205 305,000 5/11/63 300 bp (2,314) CMBX NA BBB Index BBB-/P 36,005 328,000 5/11/63 300 bp 4,287 CMBX NA BBB Index BBB-/P 26,245 345,000 5/11/63 300 bp (7,117) CMBX NA BBB Index BBB-/P 40,252 364,000 5/11/63 300 bp 5,053 CMBX NA BBB Index BBB-/P 52,426 492,000 5/11/63 300 bp 4,850 CMBX NA BBB Index BBB+/P 67,802 642,000 5/11/63 300 bp 5,721 Spain Gov't, 5.50%, 7/30/2017 — (67,198) 570,000 9/20/17 (100 bp) (46,465) Deutsche Bank AG Republic of Argentina, 8.28%, 12/31/33 CC/F 60,807 520,000 3/20/17 500 bp (160,979) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso CZK Czech Koruna EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen KRW South Korean Won MXN Mexican Peso RUB Russian Ruble USD / $ United States Dollar ZAR South African Rand Key to holding's abbreviations bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $363,608,021. (b) The aggregate identified cost on a tax basis is $423,104,076, resulting in gross unrealized appreciation and depreciation of $13,052,366 and $8,545,441, respectively, or net unrealized appreciation of $4,506,925. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $46,431,444 $33,271,125 $79,702,569 $8,957 $— Putnam Short Term Investment Fund * — 155,350,926 155,350,926 7,918 — Totals $— * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $236,145,728 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 81.4% Russia 2.6 Venezuela 2.2 Argentina 1.9 Greece 1.9 Luxembourg 1.1 United Kingdom 1.0 Ireland 0.9 Canada 0.8 Brazil 0.8 Ukraine 0.7 Turkey 0.5 Germany 0.5 Indonesia 0.5 Other 3.2 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to isolate prepayment risk, to hedge against changes in values of securities it owns, owned or expects to own and to hedge prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund's maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, to gain exposure to specific sectors or industries and to gain exposure to rates of inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $246,238 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,254,176 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $4,271,918. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer cyclicals $290,782 $142 $100,609 Total common stocks Convertible bonds and notes — 155,859 — Convertible preferred stocks 181,412 335,487 — Corporate bonds and notes — 118,945,576 — Foreign government and agency bonds and notes — 35,763,621 — Mortgage-backed securities — 175,879,886 — Preferred stocks 236,871 548,092 — Purchased swap options outstanding — 1,083,455 — Senior loans — 6,324,066 — U.S. government and agency mortgage obligations — 65,957,171 — Warrants — 3,256 — Short-term investments 2,240,000 19,564,716 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,859,167) $— Futures contracts (482,638) — — Written swap options outstanding — (1,111,897) — TBA sale commitments — (16,334,414) — Interest rate swap contracts — (7,684,619) — Total return swap contracts — 434,061 — Credit default contracts — (1,115,664) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $96,549 $1,212,213 Foreign exchange contracts 765,894 2,625,061 Equity contracts 3,256 — Interest rate contracts 10,606,872 18,368,510 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased swap option contracts (contract amount) $350,400,000 Written swap option contracts (contract amount) $296,800,000 Futures contracts (number of contracts) 1,000 Forward currency contracts (contract amount) $403,200,000 OTC interest rate swap contracts (notional) $2,085,400,000 Centrally cleared interest rate swap contracts (notional) $652,600,000 OTC total return swap contracts (notional) $423,800,000 OTC credit default swap contracts (notional) $18,400,000 Warrants (number of warrants) 80 The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Offsetting of financial and derivative assets and liabilities Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts*# $
